DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on December 28, 2021.
Claims 1, 9, 13, 15, and 19 have been amended and are hereby entered.
Claims 1 – 20 are currently pending and have been examined. 
This action is made FINAL.

Response to Amendments
Applicant's amendments to the claims, filed December 28, 2021, cause the withdrawal of the rejection of claims 1 – 4 and 8 – 20 under 35 U.S.C. 102(a)(1) as being anticipated by Lee as set forth in the office action filed September 28, 2021.



Response to Arguments
Applicant’s arguments with respect to claims 1 - 4 and 8 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection of claims 1 – 4 and 8 – 20 under 35 U.S.C. 102 have been withdrawn, but upon further consideration, the claims have been rejected under 35 U.S.C. 103 as obvious over Lee.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1 – 4 and 8 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO2016072691, using the previously provided machine translation). 
As per claims 1, and 9 - 20, Lee teaches:
An organic light-emitting device comprising a first electrode, a second electrode facing the first electrode, and an organic layer between the first electrode and the second electrode, wherein the organic layer comprises an emission layer ([Page 3, Paragraph 17]: “According to another specific example of the invention, the first electrode; second electrode; and an organic material disposed between the first electrode and the second electrode, the organic material layer including at least… a light emitting layer including a light emitting compound.”
Wherein the organic light-emitting device comprises at least one amine compound represented by Formula 1

    PNG
    media_image1.png
    334
    577
    media_image1.png
    Greyscale
 ([Page 1, Paragraph 9]: “The present invention relates to an organic electric device using the composition… represented by the 
    PNG
    media_image2.png
    560
    390
    media_image2.png
    Greyscale
. Lee also teaches compound 2-9, 
    PNG
    media_image3.png
    202
    142
    media_image3.png
    Greyscale
 which contains an end group with a phenyl group and a biphenyl group. Both of these end groups are within the definition of Formula 2. When the compound of 2-136 is modified so that one of the end groups is replaced with the biphenyl end group of compound 2-9, the modified compound reads on the claimed formula wherein X1 to X4 are all C(R); L1 and L2 are a unsubstituted C6 carbocyclic group, namely a benzene group so that the compound is represented by Formula 10 of claim 13; a11 to a14 are 0 so that L11 to L14 do not exist; Ar1 and Ar3 are an unsubstituted C6 aryl group, represented by Formula 5-1 of claim 15, Ar2 is a biphenyl group represented by Formula 5-1 of claim 15, where Z31 is a phenyl group and e5 is 1; Ar4 is a group represented by Formula 2, X10 is O; A10 and A20 are each independently a C6 carbocyclic group, so that the compound reads on Formula 2-3 of claim 14 and is a dibenzofuranyl group of claim 17, represented by Formula 6-3 of claim 18 where Y is O; 1, R3, R4, R10 to R20 and R31 to R35 are each hydrogen, and R2 is a C6 aryl group; b10 and b20 are 3. As a11 to a14 are selected to be 0, the limitations of claim 11 are met, since there is not L11 to L14 group. As the amine moieites are different from each other, the limitation of claim 16 are met. This compound reads on claimed compound 3 of claim 20 
    PNG
    media_image4.png
    125
    130
    media_image4.png
    Greyscale

Lee includes each element claimed, with the only difference between the claimed invention and Lee being a lack of the aforementioned combination being explicity stated. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable results of excellent luminous efficiently by efficiently adjusting the injection amount of charge resistance (Page 1, Paragraph 8), absent a showing of unexpected results commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
As per claim 2, Lee teaches:
Wherein the first electrode is an anode, the second electrode is a cathode, the organic layer further comprises a hole transport region between the first electrode and the emission layer and an electron transport region between the emission layer and the second electrode, the hole transport region comprises a hole injection layer, a hole transport layer, an emission auxiliary layer, an electron blocking layer, or any combination thereof the electron transport region comprises a hole blocking layer, 
As per claims 3 and 4, Lee teaches:
The hole transport region comprises a hole transport layer, and the hole transport layer comprises the amine compound represented by Formula 1 ([Page 1, Paragraph 9]: “The present invention relates to an organic electric device using the composition… represented by the following formulas (1) and (2), and more specifically to the chemical structure of each compound in the hole transport layer.”)
As per claim 8, Lee teaches:
The electron transport region comprises an alkali metal, alkaline earth metal, a rare earth metal, an alkali metal compound, alkaline earth metal compound, a rare earth metal compound, an alkali metal complex, alkaline earth metal complex, a rare earth metal complex, or any combination thereof (Example 1 shows that LiF was deposited to form an electron injection layer.”)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO2016072691, using the previously provided machine translation) as applied to claims 1 - 4 and 8 - 20 above and further in view of Watanabe (US20150318501, using the provided machine translation).
As per claim 5, Lee does not teach:
The hole transport region further comprises a p-dopant having a LUMO level of -3.5 eV or less
Wantanabe teaches organic light-emitting diodes (OLED). Wantanabe further teaches that charge transport layers can be doped in order to improve the transport properties of the materials used, and that these dopants include p-dopants, such as TCNQ and F4-TCNQ ([0186]). These materials are taught in the instant specification to have a LUMO level of -3.5 eV or less as claimed ([0201 – 0204]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a p-dopant material in the hole transport layer as claimed, motivated by the desire to predictably improve the transport property of the material ([0186]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO2016072691, using the previously provided machine translation) as applied to claims 1 - 4 and 8 - 20 above and further in view of Hyeon (KR20160040826, using the provided machine translation).
While Lee teaches the an organic light emitting device that includes an emitting layer, Lee does not explicitly teach:
Wherein the emission layer comprises a host and a dopant
The dopant is a fluorescent dopant comprising a styryl-based compound
The dopant is a phosphorescent dopant
Hyeon teaches triphenylamine-based compounds useful in hole transport materials ([0012] Heyon teaches triphenylamine compounds such as compound 188.). Hyeon further teaches electroluminescent devices contain a luminescent material that can be divided into a host 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an emission layer including the compounds claimed into the OLED taught by Lee because Hyeon establishes that these materials are suitable emission materials for luminescent devices that contain similar triphenylamine-based compounds ([0008] & [0083]). 

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW K BOHATY/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789